THE COURT.
The defendants were charged with the crime of assault with a deadly weapon and, in a second count, with robbery. A jury found the defendant Sudduth guilty under both counts and found the defendant Naylor guilty of a simple assault upon the first count and not guilty under the second count. The defendant Naylor was sentenced to six months’ imprisonment in the county jail and no notice of appeal was given in his behalf.
The defendant Sudduth was sentenced to the penitentiary on July 15, 1941, and immediately after the pronouncement of judgment he gave oral notice of appeal. No application stating the grounds of the appeal or designating what portion of the phonographic reporter’s notes it was desired to have transcribed was filed on behalf of the defendant Sudduth within five days after his notice of appeal, or at any other time. No reporter’s transcript has been prepared or filed in this court and no brief on behalf of the appellant has been presented or filed herein.
The matter was regularly placed upon the calendar for November 13, 1941, and no appearance was then made on behalf of the appellant. At that time the attorney general moved to dismiss the appeal under section 7 of rule II of the Rules for the Supreme Court and the District Courts of Appeal.
The motion is granted and the appeal is dismissed.